 



EXHIBIT 10.1.1

Raindance Communications, Inc.
2000 Equity Incentive Plan

Stock Bonus Agreement

     Pursuant to the Stock Bonus Grant Notice (“Grant Notice”) and this Stock
Bonus Agreement (collectively, the “Award”), Raindance Communications, Inc. (the
“Company”) has awarded you a stock bonus pursuant to Section 7(a) of its 2000
Equity Incentive Plan (the “Plan”) for the number of shares of the Company’s
Common Stock subject to the Award as indicated in the Grant Notice. Defined
terms not explicitly defined in this Stock Bonus Agreement but defined in the
Plan shall have the same definitions as in the Plan.

     The details of your Award are as follows:

     1.     Vesting. Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service. In addition, vesting of your Award
may be accelerated in accordance with the terms of any agreement or arrangements
approved by the Board or a Committee thereof regarding acceleration of equity.

     2.     Number of Shares. The number of shares subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

     3.     Securities Law Compliance. You may not be issued any shares under
your Award unless the shares are either (i) then registered under the Securities
Act or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

     4.     Right of Reacquisition.

          (a)     The Company shall have the right to reacquire all or any part
of the shares received pursuant to your Award (a “Reacquisition Right”) that
have not as yet vested in accordance with the Vesting Schedule on the Grant
Notice (“Unvested Shares”) on the following terms and conditions:

               (i)     The Company, shall simultaneously with termination of
your Continuous Service automatically reacquire for no consideration all of the
Unvested Shares, unless the Company agrees to waive its Reacquisition Right as
to some or all of the Unvested Shares. Any such waiver shall be exercised by the
Company by written notice to you or your representative (with a copy to the
Escrow Holder as defined below) within ninety (90) days after the termination of
your Continuous Service, and the Escrow Holder may then release to you the
number of Unvested Shares not being reacquired by the Company. If the Company
does not waive its Reacquisition Right as to all of the Unvested Shares, then
upon such termination of

1



--------------------------------------------------------------------------------



 



your Continuous Service, the Escrow Holder shall transfer to the Company the
number of shares the Company is reacquiring.

               (ii)     The Company shall have the right to reacquire Unvested
Shares for no monetary consideration (that is, for $0.00).

               (iii)     The shares issued under your Award shall be held in
escrow pursuant to the terms of the Joint Escrow Instructions attached to the
Grant Notice as Attachment IV. If the shares issued under your Award are
certificated, you agree to execute two (2) Assignment Separate From Certificate
forms (with date and number of shares blank) substantially in the form attached
to the Grant Notice as Attachment III and deliver the same, along with the
certificate or certificates evidencing the shares, if applicable, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.

               (iv)     Subject to the provisions of your Award, you shall,
during the term of your Award, exercise all rights and privileges of a
shareholder of the Company with respect to the shares deposited in escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends which may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of
such shares have not yet vested and been released from the Company’s
Reacquisition Right.

               (v)     If, from time to time, there is any stock dividend, stock
split or other change in the character or amount of any of the outstanding stock
of the corporation the stock of which is subject to the provisions of your
Award, then in such event any and all new, substituted or additional securities
to which you is entitled by reason of your ownership of the shares acquired
under your Award shall be immediately subject to the Reacquisition Right with
the same force and effect as the shares subject to this Reacquisition Right
immediately before such event.

     5.     Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends as determined by the Company.

     6.     Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

     7.     Withholding Obligations.

          (a)     At any time that all or any portion of your Award vests
(including the time your Award is made, if any portion thereof is immediately
vested), or at any time thereafter as requested by the Company, you hereby
authorize the Company to withhold the number of shares otherwise issuable to you
under your Award necessary to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with your Award;
provided, however,

2



--------------------------------------------------------------------------------



 



that no shares of Common Stock shall be withheld with a value exceeding the
amount of tax required to be withheld by law. Notwithstanding the foregoing, no
shares shall be so withheld from your Award if you timely notify the Company in
writing of your election to satisfy such withholding obligations in cash and you
timely tender a cash payment to the Company equal to the amount of tax required
to be withheld by law, each in accordance with the Company’s then applicable tax
withholding notice and cash payment policies. You hereby acknowledge that the
Company may require you to reimburse it for your share of any tax liability due,
and that such reimbursement obligation shall arise immediately upon the
Company’s request.

          (b)     Unless the tax withholding obligations of the Company and/or
any Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

     8.     Tax Consequences. The acquisition and vesting of the shares may have
adverse tax consequences to you that may avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code, as amended (the
“Code”). Such election must be filed within thirty (30) days after the date of
your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU
REQUEST THE COMPANY TO MAKE THE FILING ON YOUR BEHALF.

     9.     Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

     10.     Miscellaneous.

          (a)     The rights and obligations of the Company under your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns. Your rights and obligations under your
Award may only be assigned with the prior written consent of the Company.

          (b)     You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

          (c)     You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

     11.     Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

3



--------------------------------------------------------------------------------



 



JOINT ESCROW INSTRUCTIONS

[Date]

Corporate Secretary
Raindance Communications, Inc.
1157 Century Drive
Louisville, CO 80027

Dear Sir/Madam:

     As Escrow Agent for both Raindance Communications, Inc., a Delaware
corporation (the “Company”), and the undersigned recipient of stock of the
Company (“Recipient”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Stock Bonus
Grant Notice (the “Grant Notice”), dated [___] to which a copy of these Joint
Escrow Instructions is attached as Attachment IV, and pursuant to the terms of
that certain Stock Bonus Award Agreement (“Agreement”), which is Attachment I to
the Grant Notice, in accordance with the following instructions:

     1.     In the event Recipient ceases to render services to the Company or
an affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

     2.     At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, if applicable, to the Company.

     3.     Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice.
Recipient does hereby irrevocably constitute and appoint you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable, if applicable, and complete any transaction herein
contemplated.

     4.     This escrow shall terminate upon vesting of the shares or upon the
earlier return of the shares to the Company.

     5.     If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.

4



--------------------------------------------------------------------------------



 



     6.     Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.

     7.     You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

     8.     You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree of any
court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

     9.     You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Grant Notice or any documents or papers deposited or
called for hereunder.

     10.     You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     11.     You shall be entitled to employ such legal counsel, including but
not limited to Cooley Godward LLP, and other experts as you may deem necessary
properly to advise you in connection with your obligations hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefore.

     12.     Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney-in-fact and agent to the full extent of your
appointment.

     13.     If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

     14.     It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you may (but are not obligated to) retain in your possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned

5



--------------------------------------------------------------------------------



 



or by a final order, decree or judgment of a court of competent jurisdiction
after the time for appeal has expired and no appeal has been perfected, but you
shall be under no duty whatsoever to institute or defend any such proceedings.

     15.     Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in any United States Post Box, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties hereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten (10) days’ written notice to each of the other parties hereto:

     
Company:
  Raindance Communications, Inc.

  1157 Century Drive

  Louisville, CO 80027

  Attn: Chief Financial Officer
 
   
Recipient:
  «Executive»

  «Street»

  «CityState»
 
   
Escrow Agent:
  Raindance Communications, Inc.

  1157 Century Drive

  Louisville, CO 80027

  Attn: Corporate Secretary

     16.     By signing these Joint Escrow Instructions you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Grant Notice.

     17.     This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

            Very truly yours,


Raindance Communications, Inc.
      By:                        

6



--------------------------------------------------------------------------------



 



     

  Recipient
 
   

   

  «Executive»
 
   
Escrow Agent:
   
 
     
 
 
Stephanie A. Anagnostou, Secretary
   

7



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE

     For Value Received and pursuant to that certain Stock Bonus Award Grant
Notice and Stock Bonus Award Agreement (the “Award”), «Executive» hereby sells,
assigns and transfers unto Raindance Communications, Inc., a Delaware
corporation (“Assignee”)                      (          ) shares of the common
stock of the Assignee, standing in the undersigned’s name on the books of said
corporation represented by Certificate No.       herewith and do hereby
irrevocably constitute and appoint                      as attorney-in-fact to
transfer the said stock on the books of the within named Company with full power
of substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation’s Reacquisition Right under the Award.

             
Dated:
           

           
 
           

      Signature:    

           

          «Executive», Recipient

8